internal_revenue_service number info release date index number ---------------------------- ------------------------------------------ ----------------------------- ------------------------- - department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi genin-114701-05 date date dear -------------- this letter responds to your inquiry dated date requesting information relating to a late s_corporation_election for the taxable_year based on the information provided it appears that you are ineligible for automatic relief under revproc_2003_43 because the window period has closed further you are ineligible for relief under revproc_97_48 due to the late filing of your tax_return generally to request relief for a late s_corporation_election you must request a private_letter_ruling plr from the national_office the procedures for requesting a plr are set forth in revproc_2005_1 copy enclosed the standard user_fee for a plr is dollar_figure however if the entity’s gross_income was less than dollar_figure million on the tax_return it qualifies for a reduced user_fee of dollar_figure in order for the lower fee to be accepted you must include a statement verifying the taxpayer’s gross_income for the last 12-month taxable_year otherwise you will be billed for the higher fee if you decide to submit a formal request for a plr please follow the sample format shown in appendix b of revproc_2005_1 your request must include required procedural statements a user_fee check and documents to substantiate your intent to be an s_corporation please refer your ruling_request to the following address attn cc pa t p o box ben franklin station washington dc direct to cc psi genin-114701-05 incidentally the irs has developed two compact discs cds to help educate small_business owners on their tax responsibilities publication introduction to federal taxes for small_business self-employed and publication small_business workshop these items are free and can be ordered by calling an online classroom is available at www irs gov businesses small this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful if you have any additional questions please contact our office at s dianna k miosi enclosure revproc_2005_1 dianna k miosi chief branch office of associate chief_counsel passthroughs special industries sincerely
